Citation Nr: 1409676	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  09-36 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sarah Plotnick, Associate Counsel





INTRODUCTION

The Veteran served on active duty from September 1964 to September 1968.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa. 

In his September 2009 substantive appeal (VA Form 9), the Veteran requested a video-conference hearing before a Veterans Law Judge.  However, in December 2010, he withdrew his hearing request.  38 C.F.R. § 20.704(e) (2013).

The Board observes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA  reveals that, with the exception of a February 2014 Written Brief Presentation submitted by the Veteran's representative, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

The Veteran contends that he suffers from hearing loss and tinnitus as a result of in-service noise exposure.  Specifically, the Veteran claims that he "was on guard daily on the flight line with his back to the after-burners of these jet planes."  See December 2010 statement.  The Board finds credible the Veteran's account of noise exposure during service, as it is consistent with his military occupational specialty (MOS) of security policeman.  Thus, the Board acknowledges that the Veteran was exposed to noise during his military service.

The Veteran's service treatment records (STRs) include audiograms from his enlistment and separation examinations.  Service department audiometric readings prior to October 31, 1967, must be converted from American Standards Association (ASA) units to International Standard Organization (ISO) units.  The Veteran's STRs reflect that, upon enlistment in September 1964, his pure tone threshold values were as follows (converted to ISO units as shown in parentheses):




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
-10 (0)
-5 (5)
-5 (5)
LEFT
20 (35)
5 (15)
-10 (0)
5 (15)
5 (10)

Upon separation in August 1968, pure tone thresholds, recorded in ISO units, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
15
15
LEFT
15
20
10
15
20

These tests show normal hearing for VA purposes; however, the threshold readings do document an upward threshold shift in both the right and left ears at the 1000, 2000, 3000, and 4000 Hertz ranges.  The remainder of the STRs are silent with respect to any findings or complaints of hearing loss or tinnitus.  

The Veteran was provided with a VA examination in October 2008.  He reported military noise exposure from guarding jets on the flight line.  He denied occupational noise exposure and noted infrequent past recreation noise exposure from hunting.  The examiner found that the Veteran had hearing loss for VA purposes in his left ear and normal hearing in his right ear.  The examiner noted that the onset of the Veteran's tinnitus was approximately 10 years prior to the examination.  The examiner opined: "Given that hearing was normal at discharge, it is unlikely that this hearing loss is related to the service.  The predominately left sided tinnitus likely has the same etiology as the hearing loss and is less than likely related to the service."

The Board finds that the October 2008 VA opinion is inadequate as the examiner failed to provide an adequate rationale for her opinion.  The examiner primarily relied on the fact that the Veteran had normal hearing in service.  However, the finding of normal hearing at discharge is not an adequate basis for denying a claim for service connection, especially given the evidence of noise exposure and the upward threshold shift in the instant case.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  The examiner in this instance failed to address the upward threshold shift documented in service.  Therefore, the October 2008 examination report is inadequate.

The Board notes that after the October 2008 VA examination, the Veteran submitted additional statements and private treatment records relevant to his claims for bilateral hearing loss and tinnitus.  The Veteran submitted a private audiogram report dated in September 2009.  This examination report shows that the Veteran has hearing loss for VA purposes in both his right and left ears.  See 38 C.F.R. § 3.385 (2013).  The Veteran also stated in his September 2009 VA Form 9 that he has had tinnitus for over 40 years.  He stated that he informed the October 2008 VA examiner that his tinnitus worsened-not began-10 years prior to the examination.

In view of the foregoing, an addendum opinion should be obtained in order to determine whether it is at least as likely as not that the Veteran's current bilateral hearing loss and tinnitus are related to his active service.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (finding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  



Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the VA audiologist who conducted the Veteran's October 2008 examination.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner should note in the examination report that the claims folder and the Remand have been reviewed.  If the October 2008 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

After reviewing the claims file, the examiner is requested to provide a medical opinion as to whether it is at least as least as likely as not (i.e., a 50 percent probability or greater) that any currently diagnosed bilateral hearing loss and tinnitus disabilities are related to the Veteran's acknowledged in-service noise exposure.  The examiner should note that, although the Veteran did not have right ear hearing loss for VA purposes at the time of his October 2008 VA examination, right ear hearing loss was shown on a September 2009 private audiogram.  The examiner should consider the Veteran's September 2009 statement that his tinnitus worsened-not began-10 years prior to the October 2008 VA examination.  The examiner also should specifically comment upon the threshold shift in the Veteran's hearing acuity from his September 1964 enlistment examination to his August 1968 separation examination and the significance, if any, of such shift.  

The opinion should be supported by a clear rationale and not be based solely on the lack of any evidence of hearing loss in the service treatment reports.  Hensley, supra.

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


